Citation Nr: 1134327	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for rhinitis. 

3.  Entitlement to service connection for bronchitis.


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from May 2003 to February 2006 with prior service as a Cadet at the United States Military Academy at West Point from June 1999 to May 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By that rating action, the RO, in pertinent part, denied service connection for sinusitis, rhinitis and bronchitis.  The Veteran appealed the RO's July 2007 rating action to the Board. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record finds that the additional substantive development, as outlined in the directives below, is necessary prior to further appellate review of the appeal.  

The Veteran seeks service connection for sinusitis, rhinitis and bronchitis.  She contends that the above-cited disabilities did not pre-exist her service as a Cadet at the United States Military Academy at West Point, but that they had their onset during that time and that they have continued throughout her subsequent period of active duty in the United States Army.  (See VA Form 9, dated and signed by the Veteran in March 2008).

Evidence of record indicates that the Veteran had active military service in the United States Army from May 2003 to February 2006.  In addition, 38 U.S.C.A. § 101(21)(D) (West 2002) provides that service as a Cadet at the United States. Military Academy is "active duty".  Although the dates of the Veteran's service as a Cadet at the United States Military Academy at West Point have not been verified, it appears that she had such service from June 1999 to May 2003, based on copies of service treatment records and the Veteran's written statements associated with the record.  (See VA Form 21-0781, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder (PTSD), dated and signed by the Veteran in March 2006)).

A review of the claims file includes partial service treatment records (STRs) from the Veteran's service as a Cadet at the United States Military Academy at West Point and her complete STRs from her period of active duty in the United States Army (i.e., May 2003 to February 2006).  Thus, on remand, and after obtaining any necessary authorization from the Veteran, the RO should contact the United States Military Academy at West Point to have them submit copies of the Veteran's complete STRs for her period of service at the Academy from June 1999 to May 2003.  

The above-cited STRs show that during her service as a Cadet in 2000 and continuing through 2002, the Veteran was seen for upper respiratory infections, bronchitis, chronic bronchitis, and seasonal and allergic rhinitis.  In February 2005, assessments of history of recurring bronchitis and upper respiratory infections with questionable allergic rhinitis, and chronic sinusitis were recorded.  An October 2005 Medical Evaluation Board Narrative Summary report reflects that the Veteran gave a history of having a severe and prolonged course of bronchitis during her sophomore year at West Point in 2001.  She reported that her bronchitis had reoccurred over the previous three (3) years despite having received multiple treatments with antibiotics.  She indicated that she had bronchitis during active duty between July to November 2003 and that it reoccurred for approximately two and one-half weeks when she was stationed in Iraq.  The Veteran also reported having frequent and recurrent symptoms of allergic rhinitis and sinusitis since early childhood.  She stated that she had undergone sinus surgery at age 16.  The examining physician reported that a March 2005 computed tomography (CT) scan of the Veteran's sinus showed left maxillary chronic sinusitis.  The Medical Board concluded that the Veteran was unable to meet retention standards because of her exercise induced asthma.  Additional diagnoses included, in pertinent part, chronic sinusitis and allergic rhinitis, both of which were found to have existed prior to military service.  
The post-service medical evidence of records shows that VA diagnosed the Veteran as having allergic rhinitis and chronic sinusitis versus allergic rhinitis in April 2007.  (See April 2007 VA general medical and respiratory examination reports).  Neither VA examiner, however, provided an opinion as to the etiology of either of the above-cited disabilities. 

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

In view of the above-cited STRS showing that the Veteran had received treatment for sinusitis, rhinitis and bronchitis throughout her period of military service, a possible aggravation component with respect to her sinusitis and rhinitis claims, and diagnoses of chronic sinusitis and rhinitis within a year of service discharge in February 2006, the Board finds that a VA examination is necessary to determine the etiology of the above-cited disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  After obtaining any necessary authorization from the Veteran, the RO should contact the United States Military Academy, West Point, New York, the National Personnel Records Center and any other appropriate source to attempt to obtain the Veteran's entire service treatment records for her period of active military service as a Cadet at the United States Military Academy, West Point, New York for the period from June 1999 to May 2003.  
   
2.  Schedule the Veteran for a VA respiratory examination.  The RO/AMC's attention is called to the provisions of law regarding the presumptions of soundness and aggravation of pre-existing disorders as outlined above.
   
The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.
   
(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed.
   
(c) After reviewing the claims file and this remand, the examiner must provide an opinion as to whether the Veteran currently has sinusitis, rhinitis and bronchitis.  For each disability diagnosed, the examiner must state whether it clearly and unmistakably existed prior to the Veteran's period of military service, which includes her service as a Cadet from June 1999 to May 2003, and if so, whether it clearly and unmistakably was not aggravated during active duty service.  

If any currently diagnosed sinusitis, rhinitis and bronchitis are found to have been aggravated during the Veteran's period of military service, the examiner should opine as to whether the increase was the result of natural progression of the condition.
   
If the examiner concludes that the Veteran currently has sinusitis, rhinitis and/or bronchitis that did not clearly and unmistakably exist prior to military service, the examiner must opine as to whether each disability, if present on examination, had its onset during active military service, which includes her service as a Cadet, or had its onset within the initial post-service year.
   
A complete rationale, with citation to relevant medical findings, must be supplied for all opinions rendered.
   
If the examiner is unable to render an opinion without resort to speculation, this must be noted and explained.

4.  The RO/AMC must notify the Veteran that it is her responsibility to report for the respiratory examination and to cooperate in the development of the claims for service connection for sinusitis, rhinitis and bronchitis.  The consequences for failure to report for a VA examination without good cause may include rating the claims based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned respiratory examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above has been completed, the RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the respiratory examiner's report.  If any report does not include all test reports, special studies or fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action.

6.  The RO/AMC should then readjudicate the claims of service connection for sinusitis, rhinitis and bronchitis.  If any benefit sought on appeal remains denied, the Veteran and her representative should be issued an appropriate Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  If any such action does not resolve the above-cited service connection claims, the RO/AMC shall issue the Veteran and her representative a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


